              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                 NO. 3:17-CR-0324

             v.                                  (JUDGE CAPUTO)

FAIZAL BHIMANI and
OM SRI SAI, INC.,
      Defendants.
                                MEMORANDUM
      Presently before me is a Motion to Suppress a statement given by Faizal
Bhimani (“Defendant Bhimani”) which is alleged to have been given in violation of
his Fifth Amendment rights. (Doc. 41). In particular, Defendant Bhimani alleges the
Miranda warning was insufficient and the waiver was not knowing and intelligent. An
evidentiary hearing was held on the Motion on November 27, 2018. I have taken under
advisement the memoranda filed in connection with the Motion to the Suppress and the
exhibits and testimony offered at the November 27, 2018 hearing. After consideration
of these submissions and the applicable law, for the reasons provided herein,
Defendant Bhimani’s Motion is denied.
                                  I. Background
      On October 24, 2017, a federal grand jury returned a four-count Indictment
charging Defendants Bhimani and Om Sri Sai, Inc. with sex trafficking, drug
trafficking, and managing a drug premises.       Specifically, Count One charges
Defendants with Sex Trafficking by Force and Coercion in violation of 18 U.S.C. §§
2; 1591(a)(1), (a)(2), and (b)(1), Count Two charges Defendants with Sex Trafficking
by Force and Coercion Conspiracy in violation of 18 U.S.C. § 1594(c), Count Three
charges Defendants with Drug Trafficking Conspiracy in violation of 21 U.S.C. § 846,
and Count Four charges Defendants with Managing a Drug Premises in violation of 21
U.S.C. § 856(a)(2). (Doc. 1).
      Defendant Bhimani was arrested pursuant to a warrant on October 25, 2017 by
law enforcement officers at the Howard Johnson Hotel in Bartonsville, Pennsylvania.
He was taken to the Stroud Area Police Department Headquarters where he was
videotaped and was read the following:
        Before we ask you any questions, you must understand your rights.
        You have the right to remain silent.
        Anything you say can be used against you in court.
        You have a right to talk to a lawyer for advice before we ask you any
        questions.
        You have a right to have a lawyer with you during the questioning.
        If you cannot afford a lawyer, one will be appointed for you before
        any questioning if you wish.
        If you decide to answer any questions now without a lawyer present
        you have the right to stop at any time.1
        Okay, so that means when you want to stop, it’s over.2
(Doc. 47, Ex. 1). Defendant Bhimani was asked if he consented and whether he could
read and write English and he responded affirmatively on both questions. He thereafter
signed the following statement entitled “CONSENT[,]” which stating “I have read this
statement of my rights and I understand what my rights are. At this time, I am willing
to answer questions without a lawyer present.” (Doc. 47, Ex. 2).
      On March 26, 2018, Defendant Bhimani filed the instant Motion to Suppress
both the statements made in his videotaped interrogation and Facebook records
obtained in violation of the Fourth and Fifth Amendments. On July 2, 2018, the
Government filed a brief in response to Defendant Bhimani’s Motion to Suppress.
(Doc. 47). At the November 27, 2018 hearing, Defendant Bhimani withdrew the
portion of his Motion requesting suppression of the Facebook records.



 1
        Although the last sentence on the form used by Task Force Officer (“TFO”)
        Patton said “[i]f you decide to answer questions now without a lawyer present,
        you have the right to stop answering at any time[,]” TFO Patton omitted the word
        “answering” when giving the Defendant the warning.
 2
        This line is not listed on the form.

                                               2
                                    II. Discussion
      The Fifth Amendment to the United States Constitution contains an individual
privilege against self-incrimination, and Miranda v. Arizona, 385 U.S. 436, 86 S. Ct.
1602 (1966), provides a mechanism to safeguard that privilege. 385 U.S. at 467, 86
S. Ct. at 1624 (“In order . . . to permit a full opportunity to exercise the privilege
against self-incrimination, the accused must be adequately and effectively apprised of
his rights and the exercise of those rights must be fully honored.”).           Before
interrogation, the accused must be fully informed of the “State’s intention to use his
statements to secure a conviction,” Moran v. Burbine, 475 U.S. 412, 420, 106 S. Ct.
1135, 1140 (1986), and of his rights to remain silent and to have counsel present if he
so desires. Miranda, 385 U.S. at 469, 86 S. Ct. at 1625. An accused may waive his
or her rights verbally or in writing, so long as he or she makes “a deliberate choice to
relinquish the protection those rights afford.” United States v. Whiteford, 676 F.3d
348, 362 (3d Cir. 2012) (quoting Burghuis v. Thompkins, 560 U.S. 370, 385, 130 S. Ct.
2250, 2262 (2010)).
      When the issue of waiver arises on a motion to suppress evidence, the
prosecution bears the burden of showing a knowing and intelligent waiver of Fifth
Amendment rights. United States v. Crook, 502 F.2d 1378, 1381 (3d Cir. 1974). A
court will first inquire whether “the relinquishment of the right [was] voluntary in the
sense that it was the product of a free and deliberate choice,” and whether the waiver
was made “with a full awareness of both the nature of the right being abandoned and
the consequences of the decision to abandon it.” Moran, 475 U.S. at 421, 106 S. Ct.
at 1141. “The ultimate question in the voluntariness calculus is ‘whether, under the
totality of the circumstances, the challenged confession was obtained in a manner
compatible with the requirements of the Constitution.’” Fahy v. Horn, 516 F.3d 169,
194 (3d Cir. 2008) (quoting Miller v. Fenton, 474 U.S. 104, 112, 104 S. Ct. 445, 450-
51 (1985)).
      Defendant Bhimani raises the following arguments in support of the Motion: (1)
                                          3
he did not waive his Miranda rights; (2) his request for a lawyer was ignored; and (3)
prior to questioning, the officers did not ask him if he had a lawyer.
      A.     Waiver of Miranda Rights
      Defendant Bhimani argues he did not waive his Miranda rights because the
warning was insufficient, he was confused, and his will was overborne by confusion.
In support of his argument, Defendant Bhimani highlighted TFO Patton’s description
of the Miranda Warning and Consent as a “formality” and “not a big deal,” that he
asked TFO Patton if the signing of the consent was “preliminary” to which the agent
responded it was, the officers’ friendly rapport.
      Defendant Bhimani analogizes the Miranda warning given to him to that in U.S.
v. Wysinger; however, the facts of Wysinger differ substantially. 683 U.S. 784 (7th
Cir. 2012). In Wysinger, the agent read the defendant his Miranda rights from a card,
began scratching his neck “[a]bout half way through the reading[,]” and when he got
to “[i]f you can’t afford a lawyer, one will be appointed to you before we ask any
questions. Do you understand . . .[,]” slammed the table “loudly,” claiming he “felt
something crawling on his neck.” Id. at 789. Wysinger responded saying, among
other things,“that he understood his rights.” Id. The Seventh Circuit found this
warning inadequate and misleading because it was inappropriately worded and the
officers tried to use tactics to confuse Wysinger at the beginning of the interrogation.
Id. at 803 (“Because the warning Agent Rehg gave applied only to “questioning,”
because it erroneously suggested that Wysinger had to choose between having a lawyer
present before questioning, and because the agents used various tactics to confuse
Wysinger . . . and divert him from exercising his rights, we agree that the warning was
inadequate and misleading.”).
      While I understand Defendant Bhimani’s attempt to portray TFO Patton’s
delivery of the Miranda Warning and Consent in the instant case as an attempt to
minimize its importance, this is, in my view, inaccurate. Defendant Bhimani had
already agreed to be questioned, so the written warning and consent were indeed a
                                          4
formality in the sense the document formalized what had already transpired.
Concerning Defendant Bhimani’s question about the consent form being preliminary,
TFO Patton testified it was indeed preliminary to beginning the questioning. (Doc. 47,
Ex. 1). No other understanding was advanced. Therefore any suggestion that this
somehow misled Defendant Bhimani into believing the questioning was insignificant
or did not otherwise matter is not sound, given the warning delivered minutes before
the signing of the consent.
      Defendant Bhimani additionally asserts he did not realize the seriousness of the
charges, the officers’ conduct diverted his attention away from the seriousness of the
charges, and all this confused him to the point where he had no will to resist being
questioned. While it is true the agents did not advise Defendant Bhimani of the
charges against him, they were obvious from the subjects that were covered in the
questioning, namely, sex trafficking, drug trafficking, and maintaining a drug premises.
I am satisfied Defendant Bhimani could conclude from the subjects that this was
serious. Moreover, there is no requirement that a warning regarding Fifth Amendment
rights include notice of the charges. Cf. Colorado v. Spring, 479 U.S. 564, 577, 107
S.Ct. 851, 859 (1987) (“[W]e hold that a suspect’s awareness of all the possible
subjects of questioning in advance of interrogation is not relevant to determining
whether the suspect voluntarily, knowingly, and intelligently waived his Fifth
Amendment privilege.”); Moran v. Burbine 475 U.S. 412, 422, 106 S. Ct. 1135, 1141
(1986) (discussing how a valid waiver does not require the individual be informed of
all information that “might . . . affec[t] his decision to confess”).
      Any question that Defendant Bhimani did not understand his rights to a lawyer,
not to answer questions, and to be able to terminate the questioning are dispelled by
the reading of his rights to him by TFO Patton, his ability to read the warning, the
reading of the Consent (wavier) to him by TFO Patton his ability to read it before
signing it, and the signing of the Consent (waiver). Taking into account the “strong
proof of the validity” of Defendant Bhimani’s express written waiver under the totality
                                            5
of the circumstances provided above, I find Defendant Bhimani knowingly,
voluntarily, and intelligently waived his Miranda rights, which were properly advised
in the warning. North Carolina v. Butler ,441 U.S. 369, 373, 99 S.Ct. 1755 (1979); see
also Alston v. Redman, 34 F.3d 1237, 1253 (3d Cir. 1994) (acknowledging defendant’s
signed waiver form as evidence of that waiver of his Miranda rights was voluntary,
intelligent, and knowing”); Collins v. Brierly, 492 F.2d 735, 739 (3d Cir. 1974)
(explaining “[a waiver form’s] main purpose is evidentiary, to establish with a
minimum of difficulty and a maximum of certainty that the police gave the warnings
and that the suspect had agreed—preliminarily—to answer questions”) .
      B.     Request for Lawyer Ignored
      Defendant Bhimani argues that at the conclusion of questioning when he was
told he was going to an arraignment, he asked about a lawyer. He was told he would
be appointed a lawyer at the arraignment. While it is not totally clear what Defendant
Bhimani saw as significant in this exchange, it was not a statement that he no longer
wanted to continue the questioning with or without a lawyer. See Davis v. United
States, 512 U.S. 452, 459, 114 S. Ct. 2350, 2355 (1994) (requiring that a suspect in
custody must “unambiguously assert counsel” when invoking the right to counsel and
“must articulate his desire to have counsel present sufficiently clearly that a reasonable
police officer in the circumstances would understand the statement to be a request for
an attorney.”). TFO Patton and TFO Shelley testified that at this point in the video,
they were preparing to bring Defendant Bhimani before the Magistrate Judge, they
asked him if he had a lawyer, Defendant Bhimani asked about a lawyer, and they
responded that one would be appointed prior to the arraignment. In my view, there was
no request for a lawyer in connection with the questioning because the questioning
appeared to be over, and the subject arose in connection with the arraignment and the
need for a lawyer at the arraignment. Accordingly, Defendant Bhimani did not invoke
the right to counsel at the end of the interrogation video.


                                           6
      C.    Failure to Ask About Lawyer
      Whether the officers asked Defendant Bhimani at the beginning of the
interrogation if he had private counsel is legally insignificant to his suppression
argument, as Miranda does not require such affirmative steps by law enforcement to
ensure compliance. Miranda, 384 U.S. 436, at 467 (1966), 86 S.Ct. 1602, At 1625.
                                 III. Conclusion
      For the above stated reasons, Defendant Bhimani’s Motion to Suppress is
denied. An appropriate order follows.


November 29, 2018                              /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        7
